                                           Case 3:20-cv-01693-JSC Document 26 Filed 05/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIZABETH BELYEA,                                   Case No. 20-cv-01693-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER REQUESTING
                                                  v.                                         SUPPLEMENTAL BRIEFING ON
                                   9
                                                                                             MOTION TO COMPEL
                                  10     GREENSKY, INC., et al.,                             ARBITRATION
                                                        Defendants.                          Re: Dkt. No. 5
                                  11

                                  12          Elizabeth Belyea brings this putative class action against GreenSky of Georgia, LLC and
Northern District of California
 United States District Court




                                  13   GreenSky, LLC (collectively “GreenSky”) alleging violations of California’s consumer protection

                                  14   and lending and credit services laws. GreenSky’s motion to compel arbitration is now pending

                                  15   before the Court. (Dkt. No. 5.) In its reply brief, GreenSky raised two new arguments in support

                                  16   of its theory that it can enforce the at-issue arbitration agreement as a non-signatory: (1) as an

                                  17   agent of the lender SunTrust Bank or (2) based on equitable estoppel. GreenSky also offered new

                                  18   evidence in support of its reply. The Court cannot consider these arguments and evidence without

                                  19   giving Plaintiff the opportunity to address them. See Zamani v. Carnes, 491 F.3d 990, 997 (9th

                                  20   Cir. 2007).

                                  21          Accordingly, the May 21, 2020 hearing is VACATED. Plaintiff shall file a supplemental

                                  22   brief of no more than 7 pages addressing these two issues by June 1, 2020. GreenSky’s

                                  23   supplemental reply of no more than 5 pages is due June 8, 2020. Upon completion of the briefing,

                                  24   the Court will notify the parties of the new hearing date, if any.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 18, 2020

                                  27
                                                                                                     JACQUELINE SCOTT CORLEY
                                  28                                                                 United States Magistrate Judge
